    Case 21-03000-sgj Doc 3 Filed 01/06/21                 Entered 01/06/21 17:03:49              Page 1 of 18




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                                                                 §
In re:
                                                                 §   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                             §
                                                                 §   Case No. 19-34054-sgj11
                                                                 §
                                    Debtor.
                                                                 §
                                                                 §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                 §
                                                                 §   Adversary Proceeding No.
                                    Plaintiff,
                                                                 §
                                                                 §   21-03000-sgj
vs.
                                                                 §
                                                                 §
HIGHLAND CAPITAL MANAGEMENT FUND
                                                                 §
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                                 §
1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:41852.2 36027/002
    Case 21-03000-sgj Doc 3 Filed 01/06/21                Entered 01/06/21 17:03:49             Page 2 of 18




HIGHLAND INCOME FUND, NEXPOINT
STRATEGIC OPPORTUNITIES FUND,
NEXPOINT CAPITAL, INC., AND CLO
HOLDCO, LTD.,

                                   Defendants.

          DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION
           FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
            INJUNCTION AGAINST CERTAIN ENTITIES OWNED AND/OR
                    CONTROLLED BY MR. JAMES DONDERO

        Highland Capital Management, L.P., the plaintiff in the above-captioned adversary

proceeding (the “Adversary Proceeding”), and the debtor and debtor-in-possession (the “Debtor”

or “Highland”) in the above-captioned chapter 11 case (“Bankruptcy Case”), submits this

memorandum of law (the “Memorandum”) in support of the Debtor’s Motion for a Temporary

Restraining Order and Preliminary Injunction against Certain Entities Owned and/or Controlled

by Mr. James Dondero (the “Motion”), pursuant to sections 105(a) and 362(a) of title 11 of the

United States Code (the “Bankruptcy Code”), and Rules 7001 and 7065 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), for a temporary restraining order (“TRO”) and

preliminary injunction enjoining defendants Highland Capital Management Fund Advisors, L.P.

(“HCMFA”), NexPoint Advisors, L.P. (“NPA,” and together with HCMFA, the “Advisors”),

Highland Income Fund, NexPoint Strategic Opportunities Fund, NexPoint Capital, Inc.

(collectively, the “Funds”), and CLO Holdco, Ltd. (“CLO Holdco,” and together with the

Advisors and Funds, the “Defendants”) from engaging in any Prohibited Conduct. 2 In support of

its Motion, the Debtor states as follows:




2
 Capitalized terms not defined herein shall have the meanings ascribed to them in the Declaration of Mr. James P.
Seery, Jr. in Support of the Debtor’s Motion for a Temporary Restraining Order Against Certain Entities Owned
and Controlled by Mr. James Dondero, being filed contemporaneously herewith (the “Seery Dec.”).

                                                        2
 Case 21-03000-sgj Doc 3 Filed 01/06/21          Entered 01/06/21 17:03:49       Page 3 of 18




                                           I.
                                      INTRODUCTION

       1.     Highland’s immediate need for injunctive relief stems from Defendants’ recent

and repeated interference with the Debtor’s operations and contractual rights. These actions

include, in pertinent part, Defendants’ interference with the sale of certain collateralized loan

obligation (“CLO”) assets and Defendants’ threats to initiate a process to terminate the Debtor’s

CLO management agreements (the “CLO Management Agreements”).

       2.     The Debtor assumed that the Defendants would have gotten the message on

December 16, 2020, when this Court granted the Debtor’s motion for a directed verdict

dismissing their prior motion—characterized by the Court as, among other things, “frivolous”—

on these very topics. The Debtor was wrong. With the support and encouragement of Mr. James

Dondero, Defendants not only persist but have expanded their threats and refuse to back down.

       3.     Mr. Dondero directly or indirectly (a) owns and controls each of the Advisors, (b)

owns and/or controls CLO Holdco, and (c) controls each of the Funds. In a recent deposition,

Mr. Dondero candidly admitted that he supports all of the actions taken by the Defendants. But

pursuant to the “corporate governance” settlement approved by the Court a year ago, Mr.

Dondero is prohibited from causing Defendants to terminate any agreements with the Debtor,

including the CLO Management Agreement. Moreover, pursuant to Temporary Restraining

Order, Mr. Dondero is enjoined from, among other things, interfering with the Debtor’s business,

or from causing or encouraging any entity controlled by Mr. Dondero to interfere with the

Debtor’s business.

       4.     As discussed below, injunctive relief is necessary because if Defendants are not

enjoined from interfering with the Debtor’s ability to manage the Debtor’s operations and sale of

CLO assets, pursuant to the CLO Management Agreements—conduct which Defendants have no


                                               3
 Case 21-03000-sgj Doc 3 Filed 01/06/21          Entered 01/06/21 17:03:49        Page 4 of 18




legal or equitable right to engage in—the Debtor will be unable to fulfill its duties, and the

Debtor’s estate will be irreparably harmed.

       5.      The Debtor has, therefore, filed the Motion and commenced a separate adversary

proceeding, (1) bringing a cause of action against Defendants for tortious interference with

contract, and (2) seeking declaratory relief and an order to temporarily, preliminarily, and

permanently enjoin Defendants from: (a) interfering with or otherwise impeding, directly or

indirectly, the Debtor’s business, including but not limited to the Debtor’s (i) management of the

CLOs, (ii) decisions concerning the purchase or sale of any assets on behalf of the CLOs, or (iii)

contractual right to serve as the portfolio manager (or other similar title) of the CLOs; (b)

otherwise violating section 362(a) of the Bankruptcy Code; (c) seeking to terminate the portfolio

Management Agreements and/or servicer agreements between the Debtor and the CLOs

(collectively, (2)(a)-(c) constitute the “Prohibited Conduct”); (d) conspiring, colluding, or

collaborating with (x) Mr. Dondero, (y) any entity owned and/or controlled by Mr. Dondero,

and/or (z) any person or entity acting on behalf of Mr. Dondero or any entity owned and/or

controlled by him, to, directly or indirectly, engage in any Prohibited Conduct; and (e) engaging

in any Prohibited Conduct with respect to any of the Successor Parties (as that term is defined

below).

                                             II.
                                    FACTUAL BACKGROUND

A.     Mr. James Dondero Owns and/or Controls Each of the Defendants

       6.      There can be no genuine dispute that Mr. Dondero owns and/or controls each of

the Defendants. (Seery Dec. ¶ 5).

The Advisors and the Funds




                                                4
 Case 21-03000-sgj Doc 3 Filed 01/06/21           Entered 01/06/21 17:03:49        Page 5 of 18




       7.      On December 16, 2020, Mr. Dustin Norris (“Mr. Norris”) testified under oath in

support of the Motion for Order Imposing Temporary Restrictions on Debtor’s Ability, as

Portfolio Manager, to Initiate Sales by Non-Debtor CLO Vehicles [Docket No. 1528] that was

brought by the Advisors and Funds (the “Restriction Motion”).

       8.      Mr. Norris is the Executive Vice President of each the Advisors and each of the

Funds. See Transcript of December 16, 2020, hearing on the Restriction Motion (the “Hearing”).

Seery Dec. ¶ 7; Exhibit 1, at 38:15-39:2.

       9.      During the hearing, Mr. Norris testified that Mr. Dondero (a) owns and controls,

directly or indirectly, each of the Advisors, and (b) is the portfolio manager of each of the Funds,

each of which is advised by one of the Advisors. Seery Dec. ¶ 8; Exhibit 1, at 35:15-37:13.

       10.     In their public filings with the Securities and Exchange Commission, each of the

Funds disclosed that the Advisors were owned and controlled by Mr. Dondero and that Mr.

Dondero was the portfolio manager for each of the Funds. Seery Dec. ¶ 9.

CLO Holdco

       11.     CLO Holdco is a wholly-owned and controlled subsidiary of the DAF.               On

information and believe, the DAF is managed by the Charitable DAF Holdco, Ltd. (“DAF

Holdco”), which is the managing member of the DAF. Seery Dec. ¶ 10.

       12.     DAF Holdco is owned by three different charitable foundations: Highland Dallas

Foundation, Inc., Highland Santa Barbara Foundation, Inc., and Highland Kansas City

Foundation, Inc. (collectively, the “Highland Foundations”). Mr. Dondero is the president and

one of the three directors of each of the Highland Foundations. Mr. Grant Scott (“Mr. Scott”) –

Mr. Dondero’s college roommate – is also an officer and director of each of the Highland

Foundations. Seery Dec. ¶ 11.



                                                 5
 Case 21-03000-sgj Doc 3 Filed 01/06/21          Entered 01/06/21 17:03:49      Page 6 of 18




       13.    Although the Debtor is the investment manager for the DAF, neither the Board

nor Mr. Seery, as CEO and CRO of the Debtor, have any right or ability to control or direct the

DAF or CLO Holdco. That control is exercised by Mr. Scott at the direction of Mr. Dondero.

Seery Dec. ¶ 12.

B.     This Court has Entered Three Orders that are Implicated by the
       Defendants’ Actions and Threatened Actions

       14.    This Court has entered three Orders that are relevant to the Motion and the relief

sought by the Debtor.

       15.    On December 27, 2019, the Debtor filed that certain Motion of the Debtor for

Approval of Settlement with the Official Committee of Unsecured Creditors Regarding

Governance of the Debtor and Procedures for Operations in the Ordinary Course [Docket No.

281] (the “Settlement Motion”). On January 9, 2019, this Court entered an Order granting the

Settlement Motion [Docket No. 339] (the “Settlement Order”). Seery Dec. ¶ 14; Exhibit 2.

       16.    As part of the Settlement Order, this Court also approved a term sheet (the “Term

Sheet”) [Docket No. 354-1] between the Debtor and the Official Committee of Unsecured

Creditors (the “Committee”) pursuant to which Mr. John S. Dubel, Mr. Russell Nelms, and Mr.

Seery were appointed to the Board. Seery Dec. ¶ 15; Exhibit 3.

       17.    As required by the Term Sheet, on January 9, 2020, Mr. James Dondero resigned

from his roles as an officer and director of Strand and as the Debtor’s President and Chief

Executive Officer. Seery Dec. ¶ 16; Exhibit 4.

       18.    The Settlement Order directed Mr. Dondero not to “cause any Related Entity to

terminate any agreements with the Debtor.” Seery Dec. ¶ 17; Exhibit 2 ¶ 9.

       19.    Upon information and belief, each of the Defendants is a “Related Entity” as

defined in the Term Sheet because each of the Defendants is directly or indirectly owned and/or


                                                 6
 Case 21-03000-sgj Doc 3 Filed 01/06/21          Entered 01/06/21 17:03:49        Page 7 of 18




controlled by Mr. Dondero and/or Mr. Scott. Seery Dec. ¶ 18 Exhibit 3, Ex. D (Reporting

Requirements) ¶ 1.D(A)(i) and (ii).

       20.     Defendants’ actions and threatened actions also implicate the Order Granting

Debtor’s Motion for a Temporary Restraining Order Against James Dondero [Adv. Pro. No. 20-

03190-sgj, Docket No. 10], entered on December 10, 2020 (the “TRO” and together with the

Settlement Order, the “Orders”). Seery Dec. ¶ 19; Exhibit 5.

       21.     Pursuant to the TRO, the Court temporarily enjoined and restrained Mr. Dondero

from, among other things, “interfering with or otherwise impeding, directly or indirectly, the

Debtor’s business” and from “causing, encouraging, or conspiring with (a) any entity owned or

controlled by [Mr. Dondero], and/or (b) any person or entity acting on his behalf, from, directly

or indirectly, engaging in any Prohibited Conduct [as defined in the TRO],” including interfering

or impeding the Debtor’s business. Id. ¶¶ 2(d), 3.

       22.     Finally, on December 8, 2020, Defendants (except CLO Holdco) filed the

Restriction Motion. The Restriction Motion sought to prevent the Debtor from fulfilling its

duties as the portfolio manager of certain CLOs by impeding any attempted sale of assets. After

hearing the testimony of Dustin Norris, the Court called the Defendants’ Motion “frivolous,”

granted the Debtor’s motion for a directed verdict, and subsequently entered an order denying

the Restriction Motion.

C.     Defendants Interfere with and Impede the Debtor’s Business and
       Threaten to Terminate the Debtor’s Management Agreements

       23.     In addition to filing the Restriction Motion, on recent three occasions, Defendants

have either interfered with and impeded the Debtor’s business or have threatened to do so by

initiating the process for removing the Debtor as the portfolio manager of the CLOs. Such




                                                7
 Case 21-03000-sgj Doc 3 Filed 01/06/21           Entered 01/06/21 17:03:49       Page 8 of 18




conduct also violates the Orders and flouts the Court’s decision on the Restriction Motion and

the Court’s observations made at the Hearing. Seery Dec. ¶ 21.

       24.     First, on December 22, 2020, employees of NPA and HCMFA interfered with

and impeded the Debtor’s business by refusing to settle the CLOs’ sale of AVYA and SKY

securities that Mr. Seery had personally authorized. The Advisors engaged in this conduct

notwithstanding (a) the denial of the Restriction Motion and the Court’s pointed comments

during that Hearing on the Restriction Motion, and (b) Mr. Norris’s sworn acknowledgments on

behalf of the Advisors and Funds during the Hearing that (i) the Debtor’s management of the

CLOs is governed by written contracts as to which none of the Advisors or Funds are parties,

Seery Dec. ¶ 22; Exhibit 1 at 41:25-42-7; (ii) the Debtor has the exclusive duty and responsibility

to buy and sell assets on behalf of the CLOs, id. at 42:17-43:3; and (iii) as the Advisors knew

when they invested in the CLOs on behalf of the Funds, that holders of preference shares (such

as the Funds) have no right to make investment decisions on behalf of the CLOs, id. at 43:4-11.

       25.     Notably, the Advisors’ interference with trades that Mr. Seery authorized on

behalf of the CLOs is the same type of conduct that lead the Court to impose the TRO against

Mr. Dondero. See Declaration of Mr. James P. Seery, Jr. in Support of Debtor’s Motion for a

Temporary Restraining Order Against Mr. James Dondero [Adv. Pro. No. Docket No. 4] ¶¶ 21-

23, Ex. 8.

       26.     Second, also on December 22, 2020, the Defendants wrote to the Debtor and

renewed their “request” that the Debtor refrain from selling any assets on behalf of the CLOs

until the confirmation hearing (the “December 22 Letter”). In support of their “request,” the

Debtor re-asserted almost verbatim the arguments advanced in connection with the Restriction

Motion – all of which were soundly rejected by the Court. Seery Dec. ¶ 24.



                                                8
 Case 21-03000-sgj Doc 3 Filed 01/06/21         Entered 01/06/21 17:03:49      Page 9 of 18




       27.    The Debtor responded on December 24, 2020, demanding that Defendants

withdraw their December 22 Letter and confirm that neither the Defendants nor anyone acting on

their behalf will take any further steps to interfere with the Debtor’s directions as the CLOs’

portfolio manager by the close of business on December 28, 2020. Seery Dec. ¶ 25; Exhibit 6.

The Defendants have not complied with (or even responded to) the Debtor’s demands. Id.

       28.    Finally, the Defendants recently threatened to seek to remove the Debtor as the

portfolio manager of the CLOs.       Specifically, in a letter dated December 23, 2020 (the

“December 23 Letter” and together with the December 22 Letter, the “Defendants’ Letters”), the

Defendants informed the Debtor that one or more of them “intend to notify the relevant trustee

and/or issuers that the process of removing the Debtor as fund manager should be initiated,

subject to and with due deference for the applicable provisions of the United State Bankruptcy

Code, including the automatic stay of Section 362.” Seery Dec. ¶ 26.

       29.    The Debtor responded to the December 23 Letter the next day, and advised the

Defendants that the Settlement Order prohibited the termination of the Debtor’s Management

Agreements with the CLOs, and that there was no factual, legal, or contractual basis to remove

the Debtor as the CLOs’ portfolio manager in any event.        The Debtor demanded that the

Defendants withdraw their December 23 Letter and commit not to take any actions, directly or

indirectly, to terminate the CLO Management Agreements, by the close of business on

December 28, 2020.     The Defendants have not complied with (or even responded to) the

Debtor’s demands. Seery Dec. ¶ 27; Exhibit 7.

       30.    Because Mr. Dondero owns and/or controls the Defendants, the Debtor forwarded

the correspondence between the Debtor and the Defendants, including the Defendant’s

Threatening Letters, to Mr. Dondero’s counsel. In response, Mr. Dondero’s counsel contended



                                                9
 Case 21-03000-sgj Doc 3 Filed 01/06/21          Entered 01/06/21 17:03:49          Page 10 of 18




that “[w]hile there are relationships between my client and some of the movants, I believe they

are separate entities and should be treated as such.” Seery Dec. ¶ 28; Exhibit 8.

       31.     Upon information and belief, Mr. Dondero has taken no steps to cause the

Defendants – entities that he indisputably owns and/or controls and that are each a “Related

Entity” under the Term Sheet – to comply with the Debtor’s demands made in response to the

Defendants’ Letters. Seery Dec. ¶ 29.

                                           III.
                                      LEGAL STANDARD

       32.     Pursuant to section 105(a) of the Bankruptcy Code, bankruptcy courts are

authorized to “issue any order, process, of judgment that is necessary or appropriate to carry out

the provisions of the Code. In re FiberTower Network Servs. Corp., 482 B.R. 169, 182 (Bankr.

N.D. Tex. 2012) (quoting 11 U.S.C. § 105); see also In re OGA Charters, LLC, 554 B.R. 415,

424 (Bankr. S.D. Tex. 2016) (“The Court may issue injunctions as part of its equitable powers,

pursuant to 11 U.S.C. § 105.”). In other words, courts have broad authority to take actions

necessary to “protect the integrity of the bankruptcy estate” and to “enjoin actions that ‘might

impede the reorganization process.’” FiberTower, 482 B.R. at 182 (quoting MacArthur Co. v.

Johns–Manville Corp. (In re Johns–Manville Corp.), 837 F.2d 89, 93 (2d Cir.1988)).               “A

preliminary injunction seeks to ‘prevent irreparable injury so as to preserve the court's ability to

render a meaningful decision on the merits.’” OGA Charters, 554 B.R. at 424 (quoting Miss.

Power & Light Co. v. United Gas Pipe Line, 760 F.2d 618, 621 (5th Cir.1985)).

       33.     Injunctive relief is warranted under section 105(a) where the movant shows: (1) a

likelihood that it will prevail on the merits; (2) irreparable injury in the absence of injunctive

relief; (3) that the balance of the equities favor the movant; and (4) that the injunction would

serve the public interest. See OGA Charters, 554 B.R. at 424; Green v. Wells Fargo Bank, N.A.,


                                                10
 Case 21-03000-sgj Doc 3 Filed 01/06/21            Entered 01/06/21 17:03:49         Page 11 of 18




575 Fed.Appx. 322, 323 n. 3 (5th Cir. 2014) (stating the four prong test for a preliminary

injunction as likelihood of success, irreparable harm, balance of the equities, and the public

interest); In re Commonwealth Oil Ref. Co., Inc., 805 F.2d 1175, 1189 (5th Cir. 1986) (same); La

Union Del Pueblo Entero v. Fed. Emergency Mgmt. Agency, 608 F.3d 217, 219 (5th Cir. 2010)

(same).

          34.   A temporary restraining order should be granted pending a hearing for a

preliminary injunction where it appears that "immediate and irreparable injury, loss or damage

will result to the movant.” See Fed. R. Bankr. P. 7065 (incorporating by reference Fed. R. Civ. P.

65); see also In re Seatco, Inc., 259 B.R. 279, 285 (Bankr. N.D. Tex. 2001) (noting that Fed. R.

Civ. P. 65 applies in adversary proceedings, “except that a temporary restraining order or

preliminary injunction may be issued on application of a debtor, trustee, or debtor-in-possession

without compliance with Rule 65(c)[.]”). The issuance of an injunction is within the broad

discretion of the court. See In re Compton Corp., 90 B.R. 798, 806 (Bankr.N.D.Tex. 1988) (“It is

[] clear that the issuance of an injunction, as a general matter, is within the discretion of the

court.”); Star Satellite, Inc. v. City of Biloxi, 779 F.2d 1074, 1079 (5th Cir. 1986) (noting that the

decision to issue or not to issue an injunction is subject to “considerable discretion” in the district

court); Moore v. Consol. Edison Co. of New York, Inc., 409 F.3d 506, 511 (2d Cir. 2005) (“The

district court has wide discretion in determining whether to grant a preliminary injunction, and

this Court reviews the district court's determination only for abuse of discretion.”).

          35.   For the reasons that follow, the Debtor satisfies the standard for injunctive relief.




                                                  11
 Case 21-03000-sgj Doc 3 Filed 01/06/21           Entered 01/06/21 17:03:49        Page 12 of 18




                                              IV.
                                           ARGUMENT

        36.     Injunctive relief is necessary to prevent the imminent and irreparable harm that

would be caused to the Debtor if Defendants are permitted to engage in any of the Prohibited

Conduct.

        37.     The Debtor is likely to succeed on the merits of its underlying claim for tortious

interference with contractual relations because Defendants’ interference with the Debtor’s CLO

Management Agreements cannot be disputed (they are in writing), and such interference is

causing the Debtor’s estate irreparable damages. Moreover, the relief sought—the protection of

its bankruptcy estate during its chapter 11 proceedings—is precisely the type of relief authorized

under sections 105 and 362 of the Bankruptcy Code. See OGA Charters, 554 B.R. at 432-33

(granting injunctive relief to protect the debtor’s assets during chapter 11 proceedings, and

noting that a “preliminary injunction, is, in essence, merely an extension of § 362’s stay” of the

debtor’s bankruptcy estate asset).

        38.     The equities strongly (if not exclusively) favor the Debtor because the Debtor’s

ability to operate and comply with its obligations will be jeopardized if Defendants are permitted

to engage in the Prohibited Conduct—conduct which Defendants have no legal or equitable right

to engage in. Moreover, the Court has already considered and summarily denied the Restriction

Motion, rendering the Defendants’ conduct indefensible.

        39.     Finally, and for all these same reasons, granting injunctive relief serves the public

interest because the Debtor’s chances of a successful liquidation will be severely jeopardized if

injunctive relief is not granted.




                                                 12
Case 21-03000-sgj Doc 3 Filed 01/06/21            Entered 01/06/21 17:03:49        Page 13 of 18




A.        The Debtor will Suffer Irreparable Harm in the Absence of Injunctive
          Relief

          40.   The Debtor’s estate will be severely injured if Defendants are not enjoined from

engaging in the Prohibited Conduct. Irreparable harm is “a harm ‘for which there is no adequate

remedy at law.’” OGA Charters, 554 B.R. at 424 (quoting Daniels Health Scis., L.L.C. v.

Vascular Health Scis., L.L.C., 710 F.3d 579, 585 (5th Cir. 2013)); see also Compass Bank v.

Veytia, EP-11-CV-228-PRM, 2011 WL 13234883, at *2 (W.D. Tex. Sept. 21, 2011) (“The

general rule in the Fifth Circuit is that ‘harm is irreparable where there is no adequate remedy at

law, such as monetary damages.’”) (quoting Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir.

2010)).

          41.   In the bankruptcy context, “irreparable harm” refers to either “irreparable harm to

the interest of a creditor or irreparable harm to the bankruptcy estate.” In re Hunt, 93 B.R. 484,

495 (Bankr. N.D. Tex. 1988) (internal quotations omitted). The element of irreparable injury to

the debtor’s estates is described as “irreparable harm to the creditors and estates from disruption

of th[e] Court’s exclusive authority to effectively manage the[] cases.” Id. Moreover, “the mere

fact that economic damages may be available does not always mean that a remedy at law is

‘adequate.’” Compass Bank, 2011 WL 13234883, at *2 (citing Janvey, 647 F.3d at 600);

(holding that “dissipation of assets ... would impair the court's ability to grant an effective

remedy”).

          42.   Here, in the absence of injunctive relief, both the Debtor’s estate and its creditors

will face imminent and irreparable harm that cannot be adequately remedied. If Defendants

continue to engage in the Prohibited Conduct, the Debtor’s ability to perform under the CLO

management agreements will be severely impaired. Given the Defendants’ threats and demands,




                                                 13
 Case 21-03000-sgj Doc 3 Filed 01/06/21           Entered 01/06/21 17:03:49        Page 14 of 18




the harm is thus the not merely “speculative, theoretical, or remote,” but imminent and

irreparable. FiberTower Network Services, 482 B.R. at 187.

B.     The Debtor Demonstrates Likelihood of Success on the Merits

       43.     The Debtor is likely to succeed on the merits of its underlying claim for tortious

interference with contract. To satisfy the likelihood of success element, the movant need only

present their “prima facie case but need not show that [they] are certain to win.” Janvey, 647

F.3d at 595 (internal quotations omitted). Moreover, the relevant “merits” question in this case is

not whether Debtor is likely to prevail on appeal, but rather “whether this [C]ourt is authorized

and likely to grant the requested relief.” FiberTower, 482 B.R. at 183–84 (citing COLLIER ON

BANKRUPTCY ¶ 105.03[1][a] (16th ed. 2012) (“In connection with the ‘likelihood’ argument,

many courts have looked to the purpose of the requested injunction ... the likelihood of success

argument will track closely the bankruptcy right sought to be vindicated.”); see also Hunt, 93

B.R. at 493 (“[t]he inquiry [for success on the merits] for a preliminary injunction necessarily

focuses on the outcome of a later proceeding, at which time the merits giving rise to the litigation

will be decided” rather than success on the merits “so that reorganization efforts mandated by the

Bankruptcy Code will not be thwarted by the [enforcement] proceeding.”) (internal quotations

omitted).

       44.     Here, the Debtor demonstrates a likelihood of success on the merits of its

underlying claim. To succeed on a claim for tortious interference with contract, the plaintiff

must show: (1) the existence of a valid contract; (2) the defendant willfully and intentionally

interfered with the contract; (3) the interference was a proximate cause of the plaintiff’s injuries;

and (4) the plaintiff suffered actual damages or loss. See In re Cantu, 400 B.R. 104, 111 (Bankr.

S.D. Tex. 2008). Proximate causation is shown where the defendant “interfered by actively

persuading a party to breach a contract or otherwise causing the contract to be more difficult to
                                                 14
 Case 21-03000-sgj Doc 3 Filed 01/06/21           Entered 01/06/21 17:03:49         Page 15 of 18




fulfill or of less or no value.” Weatherford Int’l, LLC v. Binstock, 452 F. Supp. 3d 561, 576 (S.D.

Tex. 2020). Here, there can be no dispute that the CLO Management Agreements constitute

valid contracts. Defendants are willfully and intentionally interfering with the Management

Agreements by, among other things, (1) threatening to initiate the process for removing the

Debtor as the portfolio manager of the CLOs, (2) refusing to allow the sale of certain CLO assets

and securities, in direct contravention of the Board’s explicit business judgment and

authorization to do so, and (3) otherwise attempting to influence and interfere with the Board’s

decisions concerning the purchase or sale of any assets on behalf of the CLOs.                  Such

interferences are hindering the Board’s ability to fulfill its duties and contractual rights under the

CLO Management Agreements to manage the Debtor’s assets and smoothly wind down the

Debtor’s business.    Defendants’ interferences, which include thwarting the Debtor’s efforts to

effectuate certain CLO trades, have damaged the Debtor’s estate.

       45.     Moreover, the relief the Debtor seeks is precisely the type contemplated by the

Bankruptcy Court’s broad powers to grant injunctive relief under Section 105. See 11 U.S.C §

105(a) (authorizing the bankruptcy court to “issue any order, process, of judgment that is

necessary or appropriate to carry out the provisions of the Code.”); see also 11 U.S.C. § 362.

The Debtor seeks to enjoin Defendants from attempting to control, manage, or otherwise

influence the Debtor’s management and sale of its CLO assets. Injunctive relief is, therefore,

warranted for the purpose of protecting the Board’s ability to manage the Debtor’s assets, and in

turn, to protect the integrity of the Debtor’s bankruptcy estate. See FiberTower, 482 B.R. at 182.

Furthermore, as noted above, there can be no credible dispute that Defendants engaged in the

conduct complained of because it is reflected in contemporaneous, written communications.




                                                 15
 Case 21-03000-sgj Doc 3 Filed 01/06/21            Entered 01/06/21 17:03:49       Page 16 of 18




C.     The Equities Strongly Favor the Debtor

       46.     The balance of the equities also tip decisively in the Debtor’s favor. In the

absence of injunctive relief, the Debtor faces imminent and irreparable harm. If Defendants are

not prevented from continuing to interfere with the Debtor’s business, management of its assets,

and ability to perform and fulfill its duties as portfolio manager to the CLOs under the CLO

Management Agreements, the Debtor’s ability to successfully liquidate and satisfy its claims will

be threatened. By contrast, there are no equities that favor denying injunctive relief. Defendants

have no legal or equitable right to engage in any of the Prohibited Conduct, all of which is

adverse to the Debtor’s interests, and all of which undermine this Court’s Orders. Indeed, the

Court already told them that less than a month ago when denying the Restriction Motion.

       47.     In sum, the potential harm to the Debtor in the absence of injunctive relief far

outweighs any harm to Defendants if injunctive relief issues. See FiberTower, 482 B.R. at 189

(finding that the balance of equities favored the debtors where “[t]he potential harm to Debtors

… far outweighs the possible harm to Defendant” if injunctive relief is granted “because, among

other reasons, the Debtors “face the loss of cash collateral[.]”).

D.     Injunctive Relief Serves the Public Interest

       48.     Injunctive relief will further the public interest because it is necessary to protect

the Debtor’s ability to successfully liquidate its assets and satisfy its claims. “Courts have often

held that injunctions that facilitate reorganizations serve the public interest.” FiberTower, 482

B.R. at 189 (citing SAS Overseas Consultants v. Benoit, No. 99–1663, 2000 WL 140611, at *5

(E.D.La. Feb. 7, 2000); Lazarus Burman Assocs. v. Nat'l Westminster Bank U.S.A. (In re Lazarus

Burman Assocs.), 161 B.R. 891, 901 (Bankr.E.D.N.Y.1993)). In other words, “[i]n bankruptcy,

the public policy is to have an orderly administration of the debtor's assets via their bankruptcy

estate, such that the debtor may be able to gain a fresh start, by satisfying valid claims against

                                                 16
 Case 21-03000-sgj Doc 3 Filed 01/06/21           Entered 01/06/21 17:03:49        Page 17 of 18




that estate.” OGA Charters, 554 B.R. at 426; see also In re Hunt, 93 B.R. at 497 (“Chapter 11

expresses the public interest of preserving the going-concern values of businesses, protecting

jobs, ensuring the equal treatment of and payment of creditors, and if possible saving something

for the equity holders.”).

       49.     To this end, “[t]he Bankruptcy Court is vested with management duties to further

this interest and ensure a meaningful process for all of these competing entities.” Id. (citing In re

Timbers of Inwood Forest Assocs., LTD., 808 F.2d 363, 373 (5th Cir.1987) (“Early and ongoing

judicial management of Chapter 11 cases is essential if the Chapter 11 process is to survive and

the goals of reorganizability on the one hand, and creditor protection, on the other, are to be

achieved.”). Thus, in general, preventing the dissipation of potential assets belonging to the

debtor that, pursuant to 11 U.S.C. § 541, may be brought into the bankruptcy estate is in the

public interest. See OGA Charters, 554 B.R. at 426 (finding that the “public interest may be

served where the purpose of the preliminary injunction is such that it serves to” uphold a core

“pillar of bankruptcy by preserving a debtor’s … assets that can be potentially used to satisfy

valid claims against the bankruptcy estate.”).

       50.     Here, if Defendants are not enjoined from engaging in the Prohibited Conduct, the

Debtor’s liquidation process will be jeopardized at the expense of its creditors. See FiberTower

Netword Services, 482 B.R. at 189 (holding that an injunction would serve the public interest

where, the “Debtors’ chances of successfully reorganizing will be jeopardized unless injunctive

relief is granted,” further noting that “if the Debtors were to liquidate, their employees and

customers would be adversely affected.”). By contrast, the public interest would not be served

by allowing Defendants to continue to interfere with the Debtor’s CLO Management

Agreements, and overall liquidation process. The Debtor’s management must be able to fully



                                                 17
 Case 21-03000-sgj Doc 3 Filed 01/06/21           Entered 01/06/21 17:03:49      Page 18 of 18




execute its duties of managing and selling its assets so that the Debtor can properly wind down,

satisfy valid claims against the estate, and maximize the value of the Debtor’s assets for the

benefit of all stakeholders.

                                        CONCLUSION

       WHEREFORE, the Debtor respectfully requests that the Court grant the Motion and

enter an Order in the form annexed thereto as Exhibit A, and grant any further relief as the Court

deems just and proper.

Dated: January 6, 2021.                   PACHULSKI STANG ZIEHL & JONES LLP
                                          Jeffrey N. Pomerantz (CA Bar No. 143717)
                                          Ira D. Kharasch (CA Bar No. 109084)
                                          John A. Morris (NY Bar No. 266326)
                                          Gregory V. Demo (NY Bar No. 5371992)
                                          Hayley R. Winograd (NY Bar No. 5612569)
                                          10100 Santa Monica Blvd., 13th Floor
                                          Los Angeles, CA 90067
                                          Telephone: (310) 277-6910
                                          Facsimile: (310) 201-0760
                                          Email: jpomerantz@pszjlaw.com
                                                  ikharasch@pszjlaw.com
                                                  jmorris@pszjlaw.com
                                                  gdemo@pszjlaw.com
                                                  hwinograd@pszjlaw.com

                                          -and-
                                          HAYWARD PLLC
                                          /s/ Zachery Z. Annable
                                          Melissa S. Hayward
                                          Texas Bar No. 24044908
                                          MHayward@HaywardFirm.com
                                          Zachery Z. Annable
                                          Texas Bar No. 24053075
                                          ZAnnable@HaywardFirm.com
                                          10501 N. Central Expy, Ste. 106
                                          Dallas, Texas 75231
                                          Tel: (972) 755-7100
                                          Fax: (972) 755-7110
                                          Counsel for Highland Capital Management, L.P.



                                                  18
